DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 09 August 2022 has been entered in full.  Claims 1-52 are canceled.  Claims 53-65 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the drawings/specification regarding color drawings as set forth at pp. 2-3 of the previous Office action (mailed 20 April 2022) is withdrawn in view of the newly submitted black and white drawings and the amendment to the specification (received 09 August 2022).
The objection to the specification for informalities as set forth at p. 3 of the previous Office action (mailed 20 April 2022) is withdrawn in view of the amendment to the specification (received 09 August 2022).
The rejection of claim 65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/097541 A2 (published 14 August 2008) as set forth at pp. 6-8 of the previous Office action (mailed 20 April 2022) is withdrawn in view of the amended claims and Applicant’s convincing remarks regarding unexpected results on sustained ligand suppression (received 09 August 2022) and also upon further consideration of the results shown in Figure 16 showing a greater increase in muscle mass after a smaller total dose of ActRIIB-Fc based on an increased dosing frequency (1 mg/kg every 14 days, which maintains a serum concentration of ActRIIB-Fc between 8 and 20 µg/mL as claimed).

Claim Objections
Claim 53 is objected to because of the following informalities:  Claim 53 appears to contain a typographical error, wherein “degreases” should be “decreases.”  
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 53-56 and 58-64 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2008/097541 A2 (published 14 August 2008).  The rejection is maintained for the reasons set forth at pp. 4-5 of the previous Office action (mailed 20 April 2022) and for the reasons discussed below.
Applicant argues (pp. 8-9, remarks received 09 August 2022) that claim 53 has been amended to more clearly recite a maintained serum concentration of from 8 to 20 µg/mL.  Applicant urges that ‘541 does not teach nor suggest such.  Applicant further contends that the reference’s teaching of 5 or 10 mg/kg would not necessarily result in a serum concentration that falls within the recited range, and that no evidence has been made of record establishing such.
This has been fully considered but is not found to be persuasive.  Claim 53 has been amended to require a dosing schedule that maintains a serum concentration of ActRIIB-Fc within a range of from 8 µg/mL to 20 µg/mL.  However, the rejected claims do not require how long such a concentration is maintained.  As discussed in the previous Office action, the reference teaches administration of 5 or 10 mg/kg (p. 8, li. 3-9; Examples 8 and 10).  While this may eventually result in a serum concentration higher than 20 µg/mL, the serum concentration would necessarily have to pass through the 8-20 µg/mL  range for at least a small amount of time as the drug entered the bloodstream.  Similarly, eventually the concentration would decrease as the drug was cleared from the subject’s bloodstream, necessarily resulting in a serum concentration between 8 and 20 µg/mL for at least a small amount of time.  Accordingly, the reference still anticipates the amended claims.
Amending claim 53 to recite specific dose scheduling details such as that in claim 65 (1 mg/kg every 14 days) would obviate the instant rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 57 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/097541 A2 (published 14 August 2008).  The rejection is maintained for the reasons set forth at pp. 6-8 of the previous Office action (mailed 20 April 2022) and for the reasons discussed below.
Applicant argues (pp. 10-11, remarks received 09 August 2022) that the reference fails to teach or suggest the newly recited range of 8-20 µg/mL.  
This has been fully considered but is not found to be persuasive for the reasons discussed above.
Applicant further argues that there is evidence of unexpected results.  Applicant points to Example 5 and Figures 14-16 as establishing that a dosing schedule that maintains a serum concentration of ActRIIB-Fc of 8-20 µg/mL results in unexpected results of sustained ligand suppression (e.g., FSH levels).  Applicant urges that such suppression is not observed if the recited range is crossed on a transient or periodic basis (e.g., 2-3 mg/kg every 28 days).  Applicant discusses Figure 14, emphasizing that a dose of 1 mg/kg every 14 days achieved a serum concentration between 8-20 µg/mL.  Applicant argues that this dosage achieved the unexpected results of sustained ligand suppression that was not achieved by other dosage regimens that crossed the threshold serum concentration on a transient or periodic basis.  Applicant states that the evidence of unexpected results make the claimed methods patentable over the teachings of the reference.  
This has been fully considered but is not found to be persuasive.  The evidence of unexpected results discussed by Applicant is sufficient to overcome the rejection for claim 65, which is limited to a specific dosing schedule (i.e., 1 mg/kg every 14 days) that results in sustained ligand suppression.  However, the other claims are not commensurate in scope with the unexpected results.  As discussed above, while claim 53 has been amended to require a dosing schedule that maintains a serum concentration of ActRIIB-Fc within a range of from 8 µg/mL to 20 µg/mL, the rejected claims do not require how long such a concentration is maintained.  Transient or periodic crossings of the threshold are not excluded by the claims.  Additionally, some of the dependent claims include specific conditions that would have been expected to result in the transient or periodic threshold crossings discussed by Applicant.  For example, claim 57 allows for administration every 30 days.  Accordingly, the scope of the claims is not commensurate with the scope of unexpected results and the rejection is properly maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 8,178,488 B2:
Claims 53-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,178,488 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 9-10 of the previous Office action (mailed 20 April 2022).

USSN 17/186,072:
Claims 53-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-26 of copending Application No. 17/186,072. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 10-11 of the previous Office action (mailed 20 April 2022).

USSN 17/072,360:
Claims 53-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of copending Application No. 17/072,360. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 11-12 of the previous Office action (mailed 20 April 2022).

US 9,745,559 B2:
Claims 53-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,745,559 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 12-13 of the previous Office action (mailed 20 April 2022).

US 11,066,654 B2:
Claims 53-59 and 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,066,654 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering ActRIIB-Fc fusion proteins for therapeutic effect.  SEQ ID NO: 8 of ‘654 is more than 90% identical to SEQ ID NOs: 2, 3, and 8 of the instant application.
The two claim sets differ in the recited patient populations and the recited dosages.  Regarding patient populations, the patented claims recite an effect of lowering serum lipids.  The instant claims recite a patient population suffering from obesity.  However, the ordinary skilled artisan can well appreciate that many obese patients suffer from elevated serum lipid levels.  Regarding dosage, optimization of ranges (such as dosing concentrations and timing of multiple administrations) is considered well within the ordinary level of skill in the art, and thus is obvious absent evidence of unexpected results.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES. 
Accordingly, the patented claim set renders obvious the instant claim set.

US 8,138,142 B2:
Claims 53-59 and 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,138,142 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering ActRIIB-Fc fusion proteins for therapeutic effect.  The sequences recited in the patented claims are more than 90% identical to the sequences recited in the instant claims.
The two claim sets differ in the recited patient populations and the recited dosages.  Regarding patient populations, the patented claims recite an effect of increasing adiponectin.  The instant claims recite a patient population suffering from obesity, wherein the effect of the method is explicitly recited as increasing adiponectin in the alternative.  The ordinary skilled artisan can well appreciate that many obese patients can benefit from increasing adiponectin levels.  Furthermore, the patented claims explicitly recite one of the alternatives recited in the instant claims.  A species anticipates its genus.  Regarding dosage, optimization of ranges (such as dosing concentrations and timing of multiple administrations) is considered well within the ordinary level of skill in the art, and thus is obvious absent evidence of unexpected results.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES. 
Accordingly, the patented claim set renders obvious the instant claim set.

Response to Applicant’s Arguments
Applicant indicates (p. 12, remarks received 09 August 2022) that the filing of a terminal disclaimer or other actions may be taken upon an indication of allowable subject matter.  Applicant is advised that double patenting rejections are no longer held in abeyance.  Applicant’s attention is respectfully directed to M.P.E.P. § 804(I)(B)(1), which states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (emphasis added)
Accordingly, the rejections and provisional rejections are maintained and are expressly not held in abeyance.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
06 October 2022